CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
A final rejection was mailed on 9/20/2021. On 11/15/2021, Applicant filed after final claim amendments and remarks. The 11/15/2021 amendments are not entered. The claims filed on 6/23/2021 are the pending claims. 
Claims 9, 10, 22 and 24-27 are pending. Claims 1-8, 11-21, and 23 are canceled. Claims 9, 10, 22, and 24-27 are rejected.

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection, or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. MPEP 714.13 II.
In the present case, the 11/15/2021 amended claims 9, 10, and 24-27 raise new issues requiring a novel search and further consideration because the amendments alter the scope of the claims from a “cat foodstuff comprising a composition consisting of” to a “cat foodstuff consisting essentially of”. 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
Applicant’s arguments are drawn to a proposed claim amendment, which is not being entered. Therefore, the arguments are not commensurate in scope with the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619